DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are detailed as followed along with their interpretation from the specifications:
Claim 9:
a data protection (DP) target storing user point-in-time (PIT) backup data for one or more data sources deployed as clients running one or more operating system (OS) and application programs ([0041-0042] user (or 'customer') environment 302 includes a number of clients 304 each comprising a machine running an OS, application, or combination OS plus application. The clients 304 represent data sources that are used and ultimately produce data for backup to data protection targets or storage devices. In one embodiment, a DP target may be implemented as a Data Domain Restorer (DDR) appliance or other similar backup storage device); 
a common data protection target (CDPT) accessible to but separate from the data protection target for storing Gold image data comprising structural data for the one or more OS and application programs and comprising OS and application data defined by a manufacturer and different from the backup data ([0045] a common data protection target (CDPT) storing Gold image data for network clients, under some embodiments. As shown in FIG. 4, user environment 402 includes different OS and application clients 404 with their user content data stored in DP targets 406 under an appropriate protection scheme 403, as described above. The Gold images 410 comprise the base code for each of the OSs and applications that are implemented on the clients through a deployment operation. When an OS and application are deployed 401, they are loaded onto appropriate physical or virtual machines and configured or instantiated for use by the user to generate content data that is then periodically stored through protection process 403 onto data protection targets 406. For this embodiment, the Gold images are not stored with the client data in DP protection storage 406. Instead, the user environment 402 includes a Common Data Protect Target (CDPT) system 408 that stores only the Gold images 410 through its own protection process 405); and 
a Gold image copy reuse coordinator receiving a selection of a Gold image to be combined with a specified PIT backup dataset, and combining the specified PIT backup dataset with the selected Gold image to form a synthetic copy of the specified PIT backup dataset stored in the DPT ([0083] a Gold image copy reuse coordinator (GICRC) process 125 that implements the capability to select any Gold image and any PIT copy of compatible application data to dynamically make a copy available for reuse. If the Gold image data and application data are on two different data protection targets (DPTs), the GICRC will orchestrate replication of data between the two systems. In one embodiment, the Gold image data will be replicated to the system with the user content data. Alternatively, the user content data will be replicated to the system with the Gold image data). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (U.S Pub # 20110071983) in view of Kumar (U.S Pat # 9946603).
With regards to claim 1, Murase discloses a computer-implemented method comprising: 
providing a data protection (DP) target for storing user point-in-time (PIT) backup data for one or more data sources deployed as clients running one or more operating system (OS) and application programs ([0048] snapshot volumes that are virtual server images that are created by making snapshots of a gold image); 
providing a common data protection target (CDPT) accessible to but separate from the data protection target for storing Gold image data comprising structural data for the one or more OS and application programs and comprising OS and application data defined by a manufacturer and different from the backup data ([0046] on-site gold image repository that is a container of gold images. Where each gold image is an object-dedicated package having an OS, a middleware, and an application. [0058] producer information of the vendor or owner of the gold image); 
receiving a selection of a Gold image ([0094] select a record from the snapshot volume table and obtains its parent Gold image ID) to be combined with a specified PIT backup dataset.
Murase does not disclose however Kumar discloses:
receiving a selection of a image to be combined with a specified PIT backup dataset ([Col. lines 32-38] synthetic full generator merges incremental backups of a backed up file with the parent backup to create a full saveset);
combining the specified PIT backup dataset with the selected Gold image to form a synthetic copy of the specified PIT backup dataset stored in the DPT ([Col. lines 32-38] synthetic full generator merges incremental backups of a backed up file with the parent backup to create a full saveset).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Murase by the system of Kumar to synthesize a backup from a full image such as a gold image with a point in time backup such as an incremental snapshot that contains user data that has changed since the gold image.
	One of ordinary skill in the art would have been motivated to make this modification in order to synthesize a full backup of a file (Kumar [Col. 4 lines 8-11]).
	Claims 9 and 16 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Murase further discloses:
	wherein the selection is made by one of a user or an automated system process ([0094] a program selects). 
	Claim 10 corresponds to claim 2 and is rejected accordingly.
	With regards to claim 3, Murase does not disclose however Kumar discloses:
exposing the synthetic copy to a system through a file share protocol ([Col. 4 lines 57-67] NFS).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Murase by the system of Kumar to synthesize a backup from a full image such as a gold image with a point in time backup such as an incremental snapshot that contains user data that has changed since the gold image and expose it through a file sharing protocol.
	One of ordinary skill in the art would have been motivated to make this modification in order to synthesize a full backup of a file (Kumar [Col. 4 lines 8-11]).
	Claim 11 corresponds to claim 3 and is rejected accordingly.
Claims 4-5, 12-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (U.S Pub # 20110071983) in view of Kumar (U.S Pat # 9946603) and in view of Kannan (U.S Pub # 20200125352).
With regards to claim 4, Murase does not disclose however Kannan discloses:
wherein the exposed synthetic copy is made available to the user for a purpose different from backup and data protection ([0023] test/development environment using a gold image).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Murase and Kumar by the system of Kannan to use a gold image for testing and development.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a gold image as an image of a tested software installation that is ready for deployment in a testing and/or production environment (Kannan [0009]).
	Claim 12 corresponds to claim 4 and is rejected accordingly.
With regards to claim 5, Murase does not disclose however Kannan discloses:
wherein the purpose is one of test and development of a machine or application embodied in the selected Gold image, or access to the specified PIT backup dataset as synthesized by the selected Gold image ([0023] test/development environment using a gold image).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Murase and Kumar by the system of Kannan to use a gold image for testing and development.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a gold image as an image of a tested software installation that is ready for deployment in a testing and/or production environment (Kannan [0009]).
	Claim 13 corresponds to claim 5 and is rejected accordingly.
	With regards to claim 17, Murase does not disclose however Kannan discloses:
	the synthetic copy is reused for one of: test and development of a machine or application embodied in the selected Gold image, or access to the specified PIT backup dataset as synthesized by the selected Gold image ([0023] test/development environment using a gold image).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Murase and Kumar by the system of Kannan to use a gold image for testing and development.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a gold image as an image of a tested software installation that is ready for deployment in a testing and/or production environment (Kannan [0009]).
	With regards to claim 18, Murase further discloses: 
wherein the selection is made by one of a user or an automated system process ([0094] a program selects).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murase (U.S Pub # 20110071983) in view of Kumar (U.S Pat # 9946603) and in view of Chopra (U.S Pat # 10042711).
With regards to claim 6, Murase does not disclose however Chopra discloses:
wherein the specified PIT backup dataset is copied from an original DPT location to a synthetic copy location in the DPT through a fastcopy process ([Col. 12 lines 43-56] fast-copy to create a target file that is exposed to a client or host. [Col. 7 lines 51-64] once blocks have been copied to the target device, the blocks can be synthesized).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Murase and Kumar by the system of Chopra to fastcopy image data for synthesizing an image.
	One of ordinary skill in the art would have been motivated to make this modification in order to fastcopy a file for a client (Chopra [Col. 12 lines 43-56]).
Claims 7-8, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (U.S Pub # 20110071983) in view of Kumar (U.S Pat # 9946603) and in view of Joukov (U.S Pub # 20110231455).
With regards to claim 7, Murase does not disclose however Joukov discloses:
maintaining a list of programs comprising the Gold image data as separate entries in a Gold image library catalog (Fig. 3 #312 discovery results [0025] may be implemented on golden images. [0038, 0056] obtain a detailed inventory of software from dormant computer systems); and 
associating a corresponding defined tag with each entry in the Gold image library catalog ([0056] files and file attributes are used to identify active software services); and 
maintaining a deployed image catalog listing all systems and programs tagged with each defined tag ([0033] automated detailed inventory and dependency analysis).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Murase and Kumar by the system of Joukov to track the applications that make up a gold image.
	One of ordinary skill in the art would have been motivated to make this modification in order to obtain detailed inventory and dependency information from formant computer systems (Joukov [0002]).
	Claims 14 and 19 correspond to claim 7 and are rejected accordingly.
With regards to claim 8, Murase further discloses:
using the defined tag to select at least the selected Gold image or the specified PIT backup ([0052] gold image id).
Claims 15 and 20 correspond to claim 8 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166